DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 17/237.861 (hereafter “the reissue ‘861 Application”), which is a reissue application of U.S. Patent 10,275,865 (hereafter “the ‘865 Patent”).

The ‘865 Patent originally issued on April 30, 2019, with the inventor of Sangchurl Nam, having original claims 1-14.  Here, the ‘865 Patent was filed as U.S. Application 15/294,323, being filed on October 14, 2016, which claims foreign priority to Korean Patent Application 10-2016-0059803, filed May 16, 2016.

As noted above, the ‘865 Patent originally issued with claims 1-14.  With this a preliminary amendment was filed April 22, 2021, which amends claims 1 and 8, cancels claims 2-6 and 9-13, and adds new claims 15-20.  Thus, with the amendment dated April 22, 2021, claims 1, 7, 8, and 14-20 are pending, with claims 1 and 8 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,275,865 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Improper Recapture and Rejection under 35 U.S.C. 251
Claims 1, 7, 8, and 14-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. XicorLLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(1)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A)) In the instant case and by way of the instant preliminary amendment dated April 22, 2021, Applicant is seeking to broaden both of independent claims 1 and 8, whereby each of these independent claims now specifically do not include the feature that requires “…using a static tone curve generated based on a maximum available output luminance value of the display panel”.  Additionally, each of these independent claims also do not include the feature that requires “…using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”, as required in original independent claim 1, and similarly in independent claim 8.  

Here, these features of how the “static tone curve” and the “adaptive tone curve” are each generated, as required in the original patented claims of the ‘865 Patent, are removed in the amended claims, and added limitations in the claims now recite “wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image, and wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel”, as currently recited in independent claims 1 and 8.  


(Step 2: MPEP 1412.02(B)) In the record of the prior U.S. Patent Application 15/294,323 (hereafter “the original ‘323 Application”), for which the instant ‘865 Patent matured from, the original prosecution indicates that in an amendment dated April 9, 2018, the Applicant amended independent claim 1 (and similarly independent claim 11, which corresponds to patented independent claim 8) to recite the features that require “wherein the controller is further configured to:
if the peak luminance value is within the predetermined range, adjust the luminance of the HDR image within the available output luminance range of the display panel based on a maximum available output luminance value of the display panel,
if the peak luminance value is outside of the predetermined range, adjust the luminance of the HDR image within the available output luminance range of the display panel based on the peak luminance of the peak luminance value of the HDR image.”

Here, in this amendment dated April 9, 2018, these limitations, which were originally found in the original dependent claims 7 and 17 of the original ‘323 Application, were incorporated into each of the independent claims 1 and 11, with claims 7 and 17 then being canceled, so as to overcome the prior art rejections cited in the prior Office action dated January 18, 2018.  With this, looking further in the record of the original ‘323 Application, in response to the above noted amendment filed April 9, 2018, an Office action was mailed on May 4, 2018, which indicated that none of the prior art of record taught the features of the claims, as amended, but the claims remained rejected over 35 U.S.C. 101, as being directed to an abstract idea without significantly more.  Subsequently, the claims were amended multiple times in attempts to overcome rejections over 35 U.S.C. 101, as being directed to an abstract idea and 35 U.S.C. 112, as being indefinite.

Subsequently, in the amendment dated November 13, 2018, the Applicant amended both independent claims 1 and 11 (which correspond to patented claims 1 and 8, respectively, of the ‘865 Patent) to recite the features “… using a static tone curve generated based on a maximum available output luminance value of the display panel” and also “… using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”.  In this regard, in the Remarks submitted with the amendment on November 13, 2018, the Applicant stated on page 16 that:
The above-identified features of claim 1 include a tone mapping unit to selectively adjust a peak illuminance level in a physical output of a display to efficiently and accurately adjust the luminance of the HDR image based on a static tone curve generated based on a maximum available output luminance value of the display panel or an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image. As previously described, these features are not taught or suggested m the applied references and, therefore, provide an inventive application that is significantly more than an abstract concept under the Mayo test.


In response to the Amendment and Remarks filed November 13, 2018, a Notice of Allowability was mailed on December 21, 2018.

With this, if an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art. The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. 


As noted above, in their Remarks in the original prosecution, the Applicant argued “adjust the luminance of the HDR image based on a static tone curve generated based on a maximum available output luminance value of the display panel or an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image” See Remarks dated November 13, 2018, page 16.  Here, the amendment and remarks make clear that the amended features were intended to obviate the prior cited rejections, and the nature of the addition to the claims show that the limitations were added in direct reply to the rejections.  This is seen to establish the amended limitations as relating to subject matter previously surrendered.

(Step 3: MPEP 1412.02(C))  Here, the Examiner notes that the surrendered subject matter of independent claims 1 and 8 of the ‘865 Patent revolves around the limitations that originally required “…using a static tone curve generated based on a maximum available output luminance value of the display panel”, as well as “…using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”, as required in original independent claim 1, and similarly in independent claim 8, which features have been eliminated from amended claims 1 and 8 in this reissue ‘861 Application.  

In this regard, as noted above, with respect to newly amended independent claims 1 and 8, the surrendered subject matter is removed and the claims have added limitations that recite “wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image, and wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel”.

With this, with respect to the features of the instant claims 1 and 8 of the ‘865 Patent, the feature of “wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel”, as recited in the instant claims 1 and 8 of the ‘865 Patent, is not seen to be similar to the element that required “…using a static tone curve generated based on a maximum available output luminance value of the display panel”, as recited in the original claims 1 and 8 of the ‘865 Patent.  However, the feature of “wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image” appears to be similar in scope to the original amendment that overcame a prior art rejection in the original prosecution as discussed above.  But here, the claims were further amended to overcome other rejections (in addition to the prior art rejection), so as to require “using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”.

With this, the surrendered subject matter noted above from the original independent claims 1 and 8 of the ‘865 Patent has been partly removed from the proposed claims.  Particularly, these claims are not seen to include the original limitations that has the functionality of “a static tone curve generated based on a maximum available output luminance value of the display panel”.  Further, claims 1 and 8 are seen to include the functionality of “the adaptive tone curve is changed based on the peak luminance value of the HDR image”, but not the feature of “using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”.

Along this vein, as discussed in MPEP 1412.02(II)(C), if the surrender generating limitation (SGL) has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim such that the claim is broadened, the analysis based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. 


In this regard, with respect to the surrendered subject matter in independent claims 1 and 8, it must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Here it is noted that the broadened claim limitations at issue in amended claims 1 and 8 appear to retain the feature of “the adaptive tone curve is changed based on the peak luminance value of the HDR image”, but not retain the feature of “using an adaptive tone curve that is generated by modifying the static tone curve based on the peak luminance value of the HDR image”, as recited in original patented claims 1 and 8 of the ‘865 Patent.  

But as indicated below, these limitations of amended claims 1 and 8 are met by the prior art (see the rejections below under 35 USC 102 and 35 USC 103), and thus it is demonstrated that the retained portion of the modified limitation is well known in the art.  Thus impermissible recapture exists in independent claims 1 and 8.  Further, because a dependent claim carries each of the limitations of the claim(s) which they depend on, and dependent claims 7 and 14-20 do not provide any of the eliminated subject matter, claims 7 and 14-20 are also seen to be subject of impermissible recapture.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the predetermined range" in line 8.  There is insufficient antecedent basis for this limitation in the claim;
claim 8 also recites the limitation "the luminance of the HDR image" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim; and
claim 8 further recites the limitation "the available output luminance range" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the decoder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0189409, with the inventor of Aiba et al. (hereafter “Aiba”).

	Regarding claim 1, Aiba discloses an image processing device [see Abstract; also see Fig. 25; also see paragraphs 0065-0077] comprising:
a display panel [display 314, seen in Fig. 25; also see paragraphs 0076-0077];
a decoder [content decoder 305, seen in Fig. 25] configured to receive a high dynamic range (HDR) image from a content provider [see paragraphs 0069-0070, and 0125-0128];
a metadata parser [metadata processor 306, seen in Fig. 25] configured to parse luminance information of the HDR image [see paragraphs 0070 and 0128]; and 
a tone mapping unit [content processor 302, signal selector 310, image combiner 312, and DR converter 313, seen in Fig. 25; also see paragraphs 0067-0076] configured to:
obtain a peak luminance value of the HDR image from the parsed luminance information of the HDR image [see paragraph 0141, wherein “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White).”; also see paragraph 0128, wherein “In a series of workflow including HDR content production, imaging, editing, encoding and decoding, transmission, and display, metadata for storing information indicating the intention of a content producer or supplier, such as a peak luminance, a color gamut, or an electro-optical transfer function (EOTF) of content during mastering or grading is defined. Such metadata is recorded on a medium such as a BD in association with content.”; also see paragraphs 0133-0137]; 
if the peak luminance value is within a predetermined range [see Fig. 18, “yes” in step S1803, being the range of the peak luminance that is greater than the Diffuse White Luminance Ldc], 
adjust a luminance of the HDR image within an available output luminance range of the display panel using a static tone curve [see paragraph 0199, wherein “Moreover, when the Diffuse White luminance Ldc of the content is smaller than the HDR 100% reference luminance Lhdr100 (step S1803: Yes), as illustrated in FIG. 20, a mapping table for matching the HDR 100% reference luminance Lhdr100 is set to the range converter 1002 (step S1904).”; also see paragraph 0212, wherein “Alternatively, display mapping is performed on the HDR content so that a luminance signal equal to or higher than the Diffuse White luminance is linearly or nonlinearly extended up to the peak luminance of the display while maintaining the luminance level equal to or lower than the Diffuse White luminance (alternatively, maintaining luminance values equal to or lower than a target luminance completely and maintaining luminance values between the target luminance and the Diffuse White luminance to some extent).”; also see paragraph 0218, wherein “Alternatively, display mapping is performed on the HDR content so that a luminance signal equal to or higher than the Diffuse White luminance is linearly or nonlinearly extended up to the peak luminance of the display while maintaining the luminance level equal to or lower than the Diffuse White luminance (alternatively, maintaining luminance values equal to or lower than a target luminance completely and maintaining luminance values between the target luminance and the Diffuse White luminance to some extent).”]; and
if the peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel [see Fig. 18, “no” in step S1803, being the values  that are less than the Diffuse White Luminance Ldc], 
adjust the luminance of the HDR image within the available output luminance range of the display panel using an adaptive tone curve [see paragraph 0200-0202, wherein “On the other hand, when the Diffuse White luminance Ldc of the content is not smaller than the HDR 100% reference luminance Lhdr100 (step S1803: No), as illustrated in FIG. 21, a mapping table for matching the Diffuse White luminance Ldc of the display panels is set to the range converter 1002 (step S1805)…. The dynamic range conversion performed herein aims to match the performance (peak luminance or the like) of the display 309 (that is, aims to realize display mapping) and is performed based on the metadata information output from the source device 200.”], 
wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image [see paragraphs 0200-0202, whereby paragraph 0202 states “IG. 22 illustrates an example of performing display mapping on combined HDR content (a case of using the peak luminance of content only). In the drawing, examples of display-mapping HDR content having the peak luminance of specific content to three target displays having different peak luminance values are also illustrated.”], and 
wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel [see paragraphs 0206, 0212, and 0218, whereby paragraph 0212 states “Moreover, a target display of Case 14 has a peak luminance of 3000 cd/m2 which is higher than the peak luminance of the HDR content.”, and paragraph 0218 states “Moreover, a target display of Case 24 has a peak luminance of 3000 cd/m2 which is higher than the peak luminance of the HDR content.”].

Regarding claim 7, Aiba discloses the device discussed above in claim 1, and further teaches that wherein the tone mapping unit is further configured to perform color mapping to transfer a color of the HDR image to be within a color rendering range of the display panel [via the color format converter 1004 and 1102; also see paragraphs 0178-0182].

Regarding claim 8, Aiba discloses an image processing method using an image processing device including a display panel [see Abstract; also see Fig. 25; also see paragraphs 0076-0077], the method comprising: 
receiving a high dynamic range (HDR) image [see paragraphs 0069-0070 and 0125-0128]; 
parsing luminance information of a high dynamic range (HDR) image [see paragraphs 0070 and 0128]; 
obtaining a peak luminance value of the HDR image from the parsed luminance information of the HDR image [see paragraph 0141, wherein “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White).”; also see paragraph 0128, wherein “In a series of workflow including HDR content production, imaging, editing, encoding and decoding, transmission, and display, metadata for storing information indicating the intention of a content producer or supplier, such as a peak luminance, a color gamut, or an electro-optical transfer function (EOTF) of content during mastering or grading is defined. Such metadata is recorded on a medium such as a BD in association with content.”; also see paragraphs 0133-0137]; 
if the peak luminance value is within the predetermined range [see Fig. 18, “yes” in step S1803, being the range of the peak luminance that is greater than the Diffuse White Luminance Ldc], 
adjusting the luminance of the HDR image within the available output luminance range of the display panel using a static tone curve [see paragraph 0199, wherein “Moreover, when the Diffuse White luminance Ldc of the content is smaller than the HDR 100% reference luminance Lhdr100 (step S1803: Yes), as illustrated in FIG. 20, a mapping table for matching the HDR 100% reference luminance Lhdr100 is set to the range converter 1002 (step S1904).”; also see paragraph 0212, wherein “Alternatively, display mapping is performed on the HDR content so that a luminance signal equal to or higher than the Diffuse White luminance is linearly or nonlinearly extended up to the peak luminance of the display while maintaining the luminance level equal to or lower than the Diffuse White luminance (alternatively, maintaining luminance values equal to or lower than a target luminance completely and maintaining luminance values between the target luminance and the Diffuse White luminance to some extent).”; also see paragraph 0218, wherein “Alternatively, display mapping is performed on the HDR content so that a luminance signal equal to or higher than the Diffuse White luminance is linearly or nonlinearly extended up to the peak luminance of the display while maintaining the luminance level equal to or lower than the Diffuse White luminance (alternatively, maintaining luminance values equal to or lower than a target luminance completely and maintaining luminance values between the target luminance and the Diffuse White luminance to some extent).”]; and 
if the peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel [see Fig. 18, “no” in step S1803, being the values  that are less than the Diffuse White Luminance Ldc], 
adjusting the luminance of the HDR image within the available output luminance range of the display panel using an adaptive tone curve [see paragraph 0200-0202, wherein “On the other hand, when the Diffuse White luminance Ldc of the content is not smaller than the HDR 100% reference luminance Lhdr100 (step S1803: No), as illustrated in FIG. 21, a mapping table for matching the Diffuse White luminance Ldc of the display panels is set to the range converter 1002 (step S1805)…. The dynamic range conversion performed herein aims to match the performance (peak luminance or the like) of the display 309 (that is, aims to realize display mapping) and is performed based on the metadata information output from the source device 200.”], 
wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image [see paragraphs 0200-0202, whereby paragraph 0202 states “FIG. 22 illustrates an example of performing display mapping on combined HDR content (a case of using the peak luminance of content only). In the drawing, examples of display-mapping HDR content having the peak luminance of specific content to three target displays having different peak luminance values are also illustrated.”], and 
wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel [see paragraphs 0206, 0212, and 0218, whereby paragraph 0212 states “Moreover, a target display of Case 14 has a peak luminance of 3000 cd/m2 which is higher than the peak luminance of the HDR content.”, and paragraph 0218 states “Moreover, a target display of Case 24 has a peak luminance of 3000 cd/m2 which is higher than the peak luminance of the HDR content.”].

Regarding claim 14, Aiba discloses the method discussed above in claim 8, and further comprises performing color mapping to transfer a color of the HDR image to be within a color rendering range of the display panel [via the color format converter 1004 and 1102; also see paragraphs 0178-0182].

Regarding claim 15, Aiba discloses the device discussed above in claim 1, and further teaches wherein the tone mapping unit is further configured to obtain a first peak luminance value from a first HDR image when the decoder receives the first HDR image and a second peak luminance value from a second HDR image when the decoder receives the second HDR image [the reference of Aiba describes receiving at least two different HDR images from different sources, where two different peak luminance values would be obtained, whereby paragraphs 0067-0072 state “In the present embodiment, it is assumed that the content received from the source device 200 is an HDR image. The content processor 302 and the metadata processor 303 process the content and metadata received by the receiver 301, respectively. Moreover, the metadata processor 303 processes luminance information (described later) useful for display mapping of HDR content, included as the metadata associated with the content. … In the present embodiment, it is assumed that the content decoder 305 decodes HDR content from the stream received by the content receiver 304. Moreover, it is assumed that the metadata processor 306 processes luminance information (described later) useful for display mapping of HDR content, included as the metadata associated with the content…. The signal selector 309 performs switching to select whether the HDR content received by the receiver 301 from the source device 200 or the HDR content received by the content receiver 304 will be displayed and output.”; also see paragraphs 0002-0003, wherein “For example, HDR content is provided in an ultra high definition Blu-ray (registered trademark) Disc (UHD-BD), a webcasting service such as OTT (over-the-top), and a digital broadcasting service.”; also see paragraph 0128, wherein “In a series of workflow including HDR content production, imaging, editing, encoding and decoding, transmission, and display, metadata for storing information indicating the intention of a content producer or supplier, such as a peak luminance, a color gamut, or an electro-optical transfer function (EOTF) of content during mastering or grading is defined. Such metadata is recorded on a medium such as a BD in association with content.”; also see paragraphs 0133-0137; also see paragraph 0141, wherein “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White).”].

Regarding claim 16, Aiba discloses the device discussed above in claim 15, and further teaches wherein the tone mapping unit is further configured to:
if each of the first peak luminance value and the second peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel [see Fig. 18, “no” in step S1803, being the values  that are less than the Diffuse White Luminance Ldc], adjust the luminance of the first HDR image using a first adaptive tone curve generated based on the first peak luminance value and the luminance of the second HDR image using a second adaptive tone curve generated based on the second peak luminance value [see paragraph 0200-0202, wherein “On the other hand, when the Diffuse White luminance Ldc of the content is not smaller than the HDR 100% reference luminance Lhdr100 (step S1803: No), as illustrated in FIG. 21, a mapping table for matching the Diffuse White luminance Ldc of the display panels is set to the range converter 1002 (step S1805)…. The dynamic range conversion performed herein aims to match the performance (peak luminance or the like) of the display 309 (that is, aims to realize display mapping) and is performed based on the metadata information output from the source device 200.”].

Regarding claim 17, Aiba discloses the device discussed above in claim 16, and further teaches wherein if the first peak luminance value is different from the second peak luminance value [see Fig. 6 and paragraphs 0140-0143, which states “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White). In the illustrated example, the peak luminance is 2000 cd/m2 and is 844 in 10-bit code values.”; also see Fig. 22 and paragraphs 0202-0203, which states “It is assumed that target HDR content to be processed has a peak luminance of 4000 cd/m2.”; also see paragraphs 0159-0164], the first adaptive tone curve is different from the second adaptive tone curve [see paragraph 0076, wherein “The dynamic range (DR) converter 313 converts the dynamic range of the HDR content combined with the graphics image. The dynamic range conversion process performed herein aims to match the performance (peak luminance or the like) of the display 314 (that is, aims to realize display mapping) and is performed based on the metadata information output from the signal selector 310.”; also see paragraphs 0140-0144 and 0200-0219, whereby paragraph 0202 states “FIG. 22 illustrates an example of performing display mapping on combined HDR content (a case of using the peak luminance of content only). In the drawing, examples of display-mapping HDR content having the peak luminance of specific content to three target displays having different peak luminance values are also illustrated.”].

Regarding claim 18, Aiba discloses the method discussed above in claim 8, and further teaches wherein the obtaining the peak luminance value of the HDR image comprises:
obtaining a first peak luminance value from a first HDR image when the decoder receives the first HDR image; and 
obtaining a second peak luminance value from a second HDR image when the decoder receives the first second HDR image [the reference of Aiba describes receiving at least two different HDR images from different sources, where two different peak luminance values would be obtained, whereby paragraphs 0067-0072 state “In the present embodiment, it is assumed that the content received from the source device 200 is an HDR image. The content processor 302 and the metadata processor 303 process the content and metadata received by the receiver 301, respectively. Moreover, the metadata processor 303 processes luminance information (described later) useful for display mapping of HDR content, included as the metadata associated with the content. … In the present embodiment, it is assumed that the content decoder 305 decodes HDR content from the stream received by the content receiver 304. Moreover, it is assumed that the metadata processor 306 processes luminance information (described later) useful for display mapping of HDR content, included as the metadata associated with the content…. The signal selector 309 performs switching to select whether the HDR content received by the receiver 301 from the source device 200 or the HDR content received by the content receiver 304 will be displayed and output.”; also see paragraphs 0002-0003, wherein “For example, HDR content is provided in an ultra high definition Blu-ray (registered trademark) Disc (UHD-BD), a webcasting service such as OTT (over-the-top), and a digital broadcasting service.”; also see paragraph 0128, wherein “In a series of workflow including HDR content production, imaging, editing, encoding and decoding, transmission, and display, metadata for storing information indicating the intention of a content producer or supplier, such as a peak luminance, a color gamut, or an electro-optical transfer function (EOTF) of content during mastering or grading is defined. Such metadata is recorded on a medium such as a BD in association with content.”; also see paragraphs 0133-0137; also see paragraph 0141, wherein “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White).”].

Regarding claim 19, Aiba discloses the method discussed above in claim 18, and further teaches wherein if the peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel, the adjusting the luminance of the HDR image step comprises:
if each of the first peak luminance value and the second peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel [see Fig. 18, “no” in step S1803, being the values  that are less than the Diffuse White Luminance Ldc], adjusting the luminance of the first HDR image using a first adaptive tone curve generated based on the first peak luminance value and the luminance of the second HDR image using a second adaptive tone curve generated based on the second peak luminance value [see paragraph 0200-0202, wherein “On the other hand, when the Diffuse White luminance Ldc of the content is not smaller than the HDR 100% reference luminance Lhdr100 (step S1803: No), as illustrated in FIG. 21, a mapping table for matching the Diffuse White luminance Ldc of the display panels is set to the range converter 1002 (step S1805)…. The dynamic range conversion performed herein aims to match the performance (peak luminance or the like) of the display 309 (that is, aims to realize display mapping) and is performed based on the metadata information output from the source device 200.”].

Regarding claim 20, Aiba discloses the method discussed above in claim 19, and further teaches wherein if the first peak luminance value is different from the second peak luminance value [see Fig. 6 and paragraphs 0140-0143, which states “In FIG. 6, reference numeral 601 indicates a content peak luminance (Peak White). In the illustrated example, the peak luminance is 2000 cd/m2 and is 844 in 10-bit code values.”; also see Fig. 22 and paragraphs 0202-0203, which states “It is assumed that target HDR content to be processed has a peak luminance of 4000 cd/m2.”; also see paragraphs 0159-0164], the first adaptive tone curve is different from the second adaptive tone curve [see paragraph 0076, wherein “The dynamic range (DR) converter 313 converts the dynamic range of the HDR content combined with the graphics image. The dynamic range conversion process performed herein aims to match the performance (peak luminance or the like) of the display 314 (that is, aims to realize display mapping) and is performed based on the metadata information output from the signal selector 310.”; also see paragraphs 0140-0144 and 0200-0219, whereby paragraph 0202 states “FIG. 22 illustrates an example of performing display mapping on combined HDR content (a case of using the peak luminance of content only). In the drawing, examples of display-mapping HDR content having the peak luminance of specific content to three target displays having different peak luminance values are also illustrated.”]



Claim(s) 1, 7, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0292834, with the inventor of Tsuru et al. (hereafter “Tsuru”).

	Regarding claim 1, Tsuru discloses an image processing device [see Abstract; also see Figs. 1, 3, and 11] comprising:
a display panel [display unit 304 and 1105, seen in Figs. 3 and 11, respectively];
a decoder [decoding unit 301 and 1102, seen in Figs. 3 and 11, respectively] configured to receive a high dynamic range (HDR) image from a content provider [see paragraphs 0053-0066, wherein “In FIG. 3, a workflow in which HDR content is processed on a side of the image utilization apparatus 300 is schematically illustrated. …A decoding unit 301 performs processing to decide the encoded stream, which is provided from the image providing apparatus 200, into original content (panel drive signal) and extracts metadata.”];
a metadata parser configured to parse luminance information of the HDR image [see paragraphs 0053-0066, wherein “Then, an electro-optical linear conversion unit 302 converts the decoded panel drive signal including code values of 10 bits into an optical linear luminance signal by using an EOTF conversion table indicated by a reference number 312. … Note that in the present embodiment, based on luminance conversion information described in metadata, dynamic range conversion (display mapping) processing of a luminance signal is performed. … For example, content with peak luminance 2000 nits is stored into a Blue-ray disc and is distributed from the side of the image providing apparatus 200.”]; and 
a tone mapping unit configured to:
obtain a peak luminance value of the HDR image from the parsed luminance information of the HDR image [see paragraphs 0053-0066, wherein “Then, an electro-optical linear conversion unit 302 converts the decoded panel drive signal including code values of 10 bits into an optical linear luminance signal by using an EOTF conversion table indicated by a reference number 312. … Note that in the present embodiment, based on luminance conversion information described in metadata, dynamic range conversion (display mapping) processing of a luminance signal is performed. … For example, content with peak luminance 2000 nits is stored into a Blue-ray disc and is distributed from the side of the image providing apparatus 200.”]; 
if the peak luminance value is within a predetermined range, adjust a luminance of the HDR image within an available output luminance range of the display panel using a static tone curve [see paragraphs 0120-0121, wherein “On the other hand, when the peak luminance of the display 1105 in the output destination is lower than the peak luminance of the HDR content (Yes in step S1402), display mapping of the HDR content is necessary for adaptation to the peak luminance of the display 1105 in the output destination. …Thus, when the luminance conversion information (1D-LUT) from HDR content into SDR content (see FIG. 5, FIG. 8, and FIG. 9) is input as metadata, the metadata processing unit 1103 generates the luminance conversion information (1D-LUT) for display mapping of the HDR content on the display 1105 in the output destination according to the mechanism illustrated in FIG. 6 and the above equation (1) (step S1403).”]; and 
if the peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel, adjust the luminance of the HDR image within the available output luminance range of the display panel using an adaptive tone curve [see paragraph 0119, wherein “Here, when the peak luminance of the display 1105 in the output destination is equal to or higher than the peak luminance of the HDR content (No in step S1402), the HDR content provided by the image providing apparatus 200 can be output to the display 1105 as it is. That is, since display mapping is not necessary, the whole following processing is skipped and the present processing routine is ended. Note that as a modification, display mapping to expand a dynamic range of the provided HDR content may be performed according to the peak luminance of the display 1105.”],
wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image [see paragraph 0119, wherein “Here, when the peak luminance of the display 1105 in the output destination is equal to or higher than the peak luminance of the HDR content (No in step S1402), the HDR content provided by the image providing apparatus 200 can be output to the display 1105 as it is. That is, since display mapping is not necessary, the whole following processing is skipped and the present processing routine is ended. Note that as a modification, display mapping to expand a dynamic range of the provided HDR content may be performed according to the peak luminance of the display 1105.”], and 
wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel [see Fig. 6, whereby Tsuru illustrates examples of the peak luminance of the HDR content in steps 601-605 being within the available luminance range of the luminance range of the display device.].
Regarding claim 7, Tsuru discloses the device discussed above in claim 1, and further teaches that wherein the tone mapping unit is further configured to perform color mapping to transfer a color of the HDR image to be within a color rendering range of the display panel [see paragraphs 0003-0004; also see paragraph 0052, wherein “According to the HDR technology, luminance in a whole visible range can be recorded and a dynamic range and a color gamut equivalent to those of a visual characteristic of a human can be supported.”; also see paragraphs 0109-0122].

Regarding claim 8, Tsuru discloses an image processing method using an image processing device including a display panel [see Abstract; also see Figs. 3 and 11], the method comprising: 
receiving a high dynamic range (HDR) image [see paragraphs 0053-0066, wherein “In FIG. 2, a workflow in which HDR content is processed on a side of the image providing apparatus 200 (or content production side) is schematically illustrated. … In FIG. 3, a workflow in which HDR content is processed on a side of the image utilization apparatus 300 is schematically illustrated.”]; 
parsing luminance information of a high dynamic range (HDR) image [see paragraphs 0053-0066, wherein “A decoding unit 301 performs processing to decide the encoded stream, which is provided from the image providing apparatus 200, into original content (panel drive signal) and extracts metadata. … Then, an electro-optical linear conversion unit 302 converts the decoded panel drive signal including code values of 10 bits into an optical linear luminance signal by using an EOTF conversion table indicated by a reference number 312.”]; 
obtaining a peak luminance value of the HDR image from the parsed luminance information of the HDR image [see paragraphs 0053-0066, wherein “Then, an electro-optical linear conversion unit 302 converts the decoded panel drive signal including code values of 10 bits into an optical linear luminance signal by using an EOTF conversion table indicated by a reference number 312. … Note that in the present embodiment, based on luminance conversion information described in metadata, dynamic range conversion (display mapping) processing of a luminance signal is performed. … For example, content with peak luminance 2000 nits is stored into a Blue-ray disc and is distributed from the side of the image providing apparatus 200.”]; 
if the peak luminance value is within the predetermined range, adjusting the luminance of the HDR image within the available output luminance range of the display panel using a static tone curve [see paragraphs 0120-0121, wherein “On the other hand, when the peak luminance of the display 1105 in the output destination is lower than the peak luminance of the HDR content (Yes in step S1402), display mapping of the HDR content is necessary for adaptation to the peak luminance of the display 1105 in the output destination. …Thus, when the luminance conversion information (1D-LUT) from HDR content into SDR content (see FIG. 5, FIG. 8, and FIG. 9) is input as metadata, the metadata processing unit 1103 generates the luminance conversion information (1D-LUT) for display mapping of the HDR content on the display 1105 in the output destination according to the mechanism illustrated in FIG. 6 and the above equation (1) (step S1403).”]; and 
if the peak luminance value is outside of the predetermined range and within the available output luminance range of the display panel, adjusting the luminance of the HDR image within the available output luminance range of the display panel using an adaptive tone curve [see paragraph 0119, wherein “Here, when the peak luminance of the display 1105 in the output destination is equal to or higher than the peak luminance of the HDR content (No in step S1402), the HDR content provided by the image providing apparatus 200 can be output to the display 1105 as it is. That is, since display mapping is not necessary, the whole following processing is skipped and the present processing routine is ended. Note that as a modification, display mapping to expand a dynamic range of the provided HDR content may be performed according to the peak luminance of the display 1105.”], 
wherein the adaptive tone curve is changed based on the peak luminance value of the HDR image [see paragraph 0119, wherein “Here, when the peak luminance of the display 1105 in the output destination is equal to or higher than the peak luminance of the HDR content (No in step S1402), the HDR content provided by the image providing apparatus 200 can be output to the display 1105 as it is. That is, since display mapping is not necessary, the whole following processing is skipped and the present processing routine is ended. Note that as a modification, display mapping to expand a dynamic range of the provided HDR content may be performed according to the peak luminance of the display 1105.”], and 
wherein maximum luminance value of the predetermined range is within the available output luminance range of the display panel [see Fig. 6, whereby Tsuru illustrates examples of the peak luminance of the HDR content in steps 601-605 being within the available luminance range of the luminance range of the display device.].

Regarding claim 14, Tsuru discloses the method discussed above in claim 8, and further comprises performing color mapping to transfer a color of the HDR image to be within a color rendering range of the display panel [see paragraphs 0003-0004; also see paragraph 0052, wherein “According to the HDR technology, luminance in a whole visible range can be recorded and a dynamic range and a color gamut equivalent to those of a visual characteristic of a human can be supported.”; also see paragraphs 0109-0122].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication 2016/0210730, with the inventor of Eto et al., discloses an apparatus and method that provides a display mapping conversion of HDR image data; 
U.S. Patent Application Publication 2016/0205338, with the inventor of Kozuka et al., discloses a system and method of converting luminance of an HDR input video in order to display the video on a display device; and
U.S. Patent Application Publication 2016/0142714, with the inventor of Toma et al., discloses an apparatus and method that interprets metadata to acquire characteristic data that are utilized to luminance conversion processing.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410.  The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992